Citation Nr: 1146017	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-36 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a bullet wound, scar of the proximal medial right thigh.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals a bullet wound, scar of the proximal medial left thigh.

3.  Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury status post loss of concussion.  

4.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from June 11 to November 1, 2001, from January 7 to September 15, 2003, and from June 2006 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of St. Petersburg, Florida.  

In June 2011, the Veteran testified before the undersigned during a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In the May 2008 rating decision, the RO denied the claim of service connection for bilateral hearing loss.  The Veteran did not specifically disagree with this decision in his January 2009 notice of disagreement.  In the September 2009 VA Form 9, the Veteran asserted that he believed his claim of hearing loss was decided incorrectly.  Unfortunately, this response is not timely and the May 2008 rating decision has become final as it relates to the claim of service connection for bilateral hearing loss.  As such, the RO should clarify whether the Veteran wishes to pursue this matter and, if so, treat the September 2009 statement as a petition to reopen the claim of service connection for bilateral hearing loss.  Since this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The matter is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is requested of him.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

First, a review of the record reveals that there may be outstanding evidence pertinent to the claims.  The most recent VA treatment records associated with the claims file are dated in May 2008.  However, during the June 2011 travel board hearing, the Veteran testified that he has received treatment from VA health care since May 2008. See page 35, Hearing Transcript.  As such, the RO should obtain updated VA treatment records.  38 U.S.C.A. § 5103A(c)(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)(holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of the VA are deemed to be constructively of record, they must be obtained.  Id.

Residuals of bullet wounds, scars of the proximal medial bilateral thighs.  

The Veteran is currently service connected for residuals of bullet wounds, to include scars of the proximal medial bilateral thigh, and such disabilities are evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, a diagnostic code set forth under the schedule of ratings for skin disabilities.  See 38 C.F.R. § 4.118.  The severity of disability resulting from a scar is ascertained by application of the criteria set forth under DCs 7800 to 7805.  Id.  A scar is rated according to location, type, and characteristics.  

During the pendency of this appeal, the rating criteria for evaluating scars were changed, effective October 23, 2008.  However, the amendments to the criteria for evaluating skin disorders pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria which he has not done here.  The Veteran's increased rating claim was received in December 2007 and he has not expressly requested consideration under the new criteria.  The Board, therefore, has no authority to consider these revisions in deciding this claim.

As discussed above, the Veteran's residuals of a gunshot wound was rated by the RO as scars.  However, the record also includes complaints of numbness, loss of power, and pain.  See June 2011 Hearing Transcript.  As such, further development is necessary to determine whether the Veteran's service-connected gunshot wound residuals include underlying muscle injuries in addition to scars.  As noted above, VA regulations provide that separate disabilities arising from a single disease entity [i.e. scars and muscle injuries arising from the same shrapnel wound] are to be rated separately.  See 38 C.F.R. § 4.25 (2011); Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Muscle Group damage is categorized as slight, moderate, moderately severe or severe, and is evaluated accordingly under 38 C.F.R. § 4.56.  In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

During his June 2011 hearing, the Veteran alleged that his gunshot wound residuals are productive of painful motion, the diagnostic criteria governing musculoskeletal disorders are also for application.  See 38 C.F.R. § 4.40 (2011).  Additionally, the Board is mindful of the Veteran's contentions that he has experienced numbness and loss of power to his lower extremities throughout the pendency of this appeal.  Therefore, consideration of DCs 8529, 829, and 8729 is necessary.  Those codes respectively contemplate paralysis, neuritis, and neuralgia of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, DCs 8529, 8629, 8729 (2011).

The Veteran was not provided a VA examination in contemplation of any musculoskeletal disorders, neurological disorders, or muscle disorders.  Specifically, the Veteran was merely provided a March 2008 general VA examination which examined the Veteran's proximal medial thigh scars but did not provide any evaluation as to the Veteran's other symptoms.  This VA examination also occurred over three years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  As it has been over three years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996)(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Residuals of a Traumatic Brain Injury.

The Veteran is currently service connected for residuals of a traumatic brain injury status post loss of consciousness, and such disability is evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, DCs 8045-8100.  He contends that his symptoms are more severe than the current disability rating reflects.  After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's increased rating claim for his service-connected disability is required to allow for further development of the record.

In addition, during the course of the appeal, the regulations for the evaluation of brain disease due to trauma or traumatic brain injury under 38 C.F.R. § 4.124a were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693-54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124a, Note (5).  Under the amended regulation, DC 8045 again provides for the evaluation of traumatic brain injury.  38 C.F.R. § 4.124a (effective October 23, 2008).  Now, however, there are three main areas of dysfunction listed that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

The Veteran's claim seeking service connection for a traumatic brain injury was received in December 2007.  Although the amended criteria apply to claims received by VA on and after October 23, 2008, a Veteran whose residuals of a traumatic brain injury were rated under the pre-amended regulations may request review under the revised criteria, irrespective of whether his or her disability has worsened since the last review.  See 38 C.F.R. § 4.124a, DC 8045, Note 5 (2011).  In March 2009, the Veteran requested that his residuals of a traumatic brain injury be evaluated under the amended regulation.  However, the RO failed to provide notice to the Veteran or re-evaluate this disability under the amended regulations pursuant to his request in March 2009.

Further review of the claims file reveals that the Veteran has not been afforded another VA examination to assess his traumatic brain injury since the March 2008 evaluation, over three years ago.  Moreover, the VA examination was a general examination which did not specifically provide analysis of the Veteran's level of cognitive, emotional, behavioral, or physical impairments.  The Veteran also testified during his travel board hearing that he used an assistive device for ambulation, had significant memory impairment, decreased concentration, impaired sleep, increased irritability, weekly headaches, shaky hands which caused spasms throughout his body, dizziness, ringing in his ears, and change in his taste buds.  The March 2008 examination did not comment on these symptoms.  As it has been over three years since the Veteran's last VA examination and the Veteran has attested to additional symptoms since his last examination, further development is required.  See Jones, 16 Vet. App. at 225; Colvin, 1 Vet. App. 171.  


PTSD

The Veteran's PTSD is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.130, DC 9411.  The Veteran was last afforded a VA examination to assess the severity of his PTSD in March 2008, over three years ago.  During his Board hearing, the Veteran indicated that his PTSD is worse than what is depicted on the March 2008 VA examination report.  Specifically, the Veteran has asserted that he suffers from increased sleep problems, nightmares, increased memory impairment, irritability, frustration, depression, anxiety, and hypervigilance.  

The Veteran therefore needs to be reexamined to reassess the severity of his PTSD.  38 C.F.R. § 3.327(a) (2010); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994)( where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995)( where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from the VA Medical Center in Gainesville, Florida from May 2008 to the present.
  
2. Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected residuals of a gunshot wound to the bilateral proximal medial thighs.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should report all residuals of the Veteran's gunshot wound to the bilateral proximal medial thighs, including any neurological impairment.

The examiner should note the presence and severity of any signs and symptoms of muscle disability, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

Any loss of motion to the lower extremities as a result of residuals of a gunshot wound should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner should specify any nerves affected by the residuals of a gunshot wound to the bilateral proximal medial thighs and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner should also report the severity of any scars associated with the residuals of a gunshot wound to the bilateral proximal medial thighs, to include scar size and whether they are deep, nonlinear, superficial, unstable, or painful.

The examiner should note any findings during the examination that are inconsistent with findings made during previous VA examinations and provide an explanation for any such inconsistencies.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. Schedule the Veteran for a new neurological VA examination to determine the nature and severity of his residuals of the traumatic brain injury, to include his headaches.  The claims folder must be made available to and reviewed by the examiner. Any indicated studies should be performed.

Based on the examination results and a longitudinal review of the claims folder, the examiner should describe the frequency and duration of the Veteran's headaches due to traumatic brain injury and any manifestations of those headaches.  The examiner should also indicate whether there is evidence of multi-infarct dementia associated with brain trauma.  

The examiner should determine whether the symptoms associated with the Veteran's headaches are consistent with the symptoms of migraine headaches.  If the examiner determines that his headaches are consistent with migraine headaches, the examiner should note the absence or presence of characteristic prostrating attacks; the frequency and duration of any such attacks; and the extent of any associated economic impact.

The examiner is also asked to assess the Veteran's physical impairments related to his traumatic brain injury, to include motor and sensory dysfunction, including pain of the extremities and face, visual impairment, hearing loss and tinnitus, loss of sense of smell and taste, seizures, gait, coordination, and balance problems, speech and other communication difficulties, neurogenic bladder, neurogenic bowel, cranial nerve dysfunctions, autonomic nerve dysfunctions, and endocrine dysfunctions.  

The rationale for each opinion expressed must be provided.  In rendering the requested opinions, the examiner must consider the medical evidence of record and the Veteran's own statements regarding his symptomatology.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner should so state and should provide a supporting explanation as to why an opinion cannot be provided without resorting to mere speculation.

4. Schedule the Veteran for a VA traumatic brain injury examination with a psychiatrist who has training and experience with traumatic brain injuries.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should identify all residual symptoms, including all subjective complaints such as headaches, which are determined to be related to the Veteran's service head injury, and determine the current severity of such residuals.  Also, the examiner should provide specific opinions addressing the degree to which the service-connected disability is manifested by facets of cognitive impairment including: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Based on the medical findings and a review of the claims files, the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other nonservice-connected disorder, the examiner should state this in the report.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any non-service-connected psychiatric disorder.  

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner should conduct a thorough review of the medical evidence of record and, to the extent possible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD.  Specifically, the examiner should formulate a medical opinion as to whether the Veteran's current symptomatology has increased in severity since the March 2008 VA examination.  The examiner should also opine as to the Veteran's ability to obtain gainful employment due to his PTSD.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that.
The rationale for each opinion expressed must be provided.  In rendering the requested opinions, the examiner must consider the medical evidence of record and the Veteran's own statements regarding his symptomatology.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner should so state and should provide a supporting explanation as to why an opinion cannot be provided without resorting to mere speculation.

5. After the above development has been performed, the claims should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

